Citation Nr: 1739045	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-30 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers Association of the United States of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to October 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has not had bronchitis or pneumonia at any time during the period of the claims.


CONCLUSIONS OF LAW

The criteria for service connection have not been met for bronchitis or pneumonia.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The Board notes that all of the Veteran's pertinent service treatment records (STRs) and post-service VA and private treatment records relating to the claims for service connection for bronchitis and pneumonia have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded an appropriate VA examination relating to his claims.

Neither the Veteran nor his representative have identified any additional evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has fulfilled its duty to assist the Veteran in the development of the facts pertinent to his claims.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Importantly, the Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability . . . . In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran submitted claims for service connection for bronchitis and pneumonia in October 2008.

The record shows the Veteran was diagnosed with bronchitis and pneumonia in 1991, while on active duty.  However, a follow-up note in June 1991 showed the Veteran denied fever and chills, and reported he was feeling much better and had no cough or trouble breathing.  An assessment of resolved pneumonia was provided.  Subsequently, a chest X-ray was obtained in October 1992 to rule out pneumonia, and the results were normal.  A physician's summary attached to the Veteran's report of medical history in October 1993 stated the Veteran had a history of bronchitis and pneumonia in 1991, but no problems since.  A separate October 1993 report of medical examination showed a normal evaluation of the chest and lungs.

Pursuant to emergency care in September 2004 for an unrelated condition, the Veteran denied any respiratory problems.

The Veteran was afforded a VA examination in May 2010.  The examiner noted the Veteran's STRs showed he was treated with medication for bronchitis and pneumonia in 1991, and that the conditions resolved.  X-rays were taken and showed no abnormal findings.  The examiner stated the Veteran had no residual effects from his in-service bronchitis and pneumonia, and had no current condition as a result.

At his April 2017 videoconference hearing before the undersigned, the Veteran stated he had no current diagnosis related to his in-service bronchitis and pneumonia, and was not being treated for any residuals from those in-service conditions.

The Board has thoroughly reviewed the foregoing and the entire record, and has found no evidence of post-service bronchitis, pneumonia, or any other pulmonary condition.  Accordingly, because no disability has been present during the period of the claims, service connection for bronchitis and pneumonia must be denied.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that a preponderance of the evidence weighs against the Veteran's claims.  As such, the doctrine is inapplicable, and the claims must be denied.


ORDER

Service connection for bronchitis is denied.

Service connection for pneumonia is denied.


REMAND

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a VA examination in May 2010.  The examiner indicated the Veteran's hypertension had its onset in 1999, and opined the condition was unrelated to service since it was not diagnosed in service.

In this regard, the Board notes that the portion of the Veteran's STRs including his October 1993 separation examination was associated with the record only after the May 2010 VA examination.  The October 1993 examination included a blood pressure reading of 134/90, which represents a slightly elevated reading.  In addition, a September 1993 blood pressure reading was 128/92.  Because the May 2010 examiner was unable to or did not address these elevated readings, the Board finds the VA examination report is inadequate for adjudication purposes.

In addition, the Board notes the Veteran has contended he was initially diagnosed with hypertension as early as March 1994, by Dr. M. at the Detroit VA Medical Center (VAMC) pursuant to a Gulf War Registry examination.  At his April 2017 hearing, the Veteran instead indicated his initial diagnosis was in 1995.  However, these VA treatment records have not been associated with the record.  As such, additional efforts must be made to obtain and associated such records with the Veteran's claims file.	

For the foregoing reasons, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include all Detroit VAMC treatment records relating to the Veteran's hypertension, including a Gulf War Registry examination and other treatment by Dr. M. in 1994 or 1995.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the Veteran's claims file to a VA examiner to determine the etiology of his hypertension.  If the examiner determines an additional examination is warranted, such an examination should be scheduled.

Following a review of the relevant records and lay statements, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension originated during or is otherwise etiologically related to his military service.

In providing his or her opinion, the examiner must address the Veteran's September 1993 and October 1993 blood pressure reading of 128/92 and 134/90, respectively, and discuss whether these readings represented early manifestations of the Veteran's hypertension.

The examiner must also address the Veteran's contention that he was diagnosed with hypertension in 1994 or 1995 pursuant to a Gulf War Registry examination.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


